Citation Nr: 1646514	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  10-17 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.M.K., Counsel






INTRODUCTION

The Veteran served on active duty from July 1999 to December 2001. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was later transferred to the RO in Oakland, California.

When this case was most recently before the Board in October 2015, it was decided in part and remanded in part for additional evidentiary development.  At that time, the Board noted that the issue of entitlement to a TDIU had been raised by the record and was part of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board took jurisdiction of the TDIU claim and also remanded it for appropriate development.  The matter has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the pendency of the appeal, service connection was in effect for the left hip disability, rated at 60 percent; left shoulder, rated at 20 percent; and diverticulosis rated at 0 percent.  The combined disability rating was 70 percent.  As the Veteran has two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent, the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a) are met.  In order for a TDIU to be granted, the service-connected disabilities must render the Veteran unable to secure or follow any substantial gainful occupation.  See 38 C.F.R. § 4.16. 

In this case, the Board found in October 2015 that the Veteran had not been afforded a VA examination that evaluated the functional impairment from all of his service-connected disabilities, to include the left hip, left shoulder, and diverticulosis.  The record was therefore insufficient for the Board to make a determination as to TDIU.  See 38 C.F.R. § 3.159 (2015).  

In response to the October 2015 remand, the Veteran was scheduled for VA examinations to which he did not report.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A failure to report, without a showing of good cause, results in an original claim for service connection being adjudicated based on the evidence of record, which the RO did in denying the claim.  See 38 C.F.R. § 3.655; Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  Review of the claims file shows that the Veteran, his father, and his son reported that he was unable to attend the scheduled examinations because he was in the hospital with a seizure disorder.  There is nothing in the record to indicate that these assertions are not credible.  Thus, the Board finds that good cause has been shown, and therefore the claim must be remanded so that the Veteran can be scheduled for a new examination, properly notified thereof, and given an opportunity to attend.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo appropriate VA examination to determine the functional impairments related to his service-connected disabilities of the left hip, left shoulder, and diverticulosis.  The entire electronic record must be made available to the individual designated to examine the Veteran.

The examiner is requested to describe the functional effects of the Veteran's service-connected left hip, left shoulder, and diverticulosis on his activities of daily living, to include employment.  In particular, the examiner should provide comment as to functional effects on the Veteran's ability to perform the physical acts required for gainful employment in a labor and sedentary capacity as well as any functional impairment attributable to the use of medications for the service-connected disabilities.

2.  After completion of any necessary notice, assistance, and other development which may be deemed necessary, the AOJ should adjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


